DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on October 25, 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11, line 1, the terminology “in particular a collaborative robot” is not fully understood.  Specifically, the language “in particular” is not clear if applicant is positively claiming the collaborative robot.
Claims 8 and 18, the limitation “preferably” is unclear if applicant intends to positively recite “a plurality of components.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada (JP 2009-233824), in view of Miyazawa (USPub 2020/0235636).
Referring to Figure 3, Kawada illustrates an articulation for a robot comprising: a drive (16); a plurality of heat exchanger tubes (L5,L6,19, 20a,191,201), for removing heat from the components, with a first one of the heat exchanger tubes (19,191) touching a first subset of the components, and with a second one of the heat exchanger tubes (20a,201) touching a second subset of the components. 
Kawada does not teach the articulation having a transducer for providing information relating to a rotational speed, commutation and/or position.  However, it was well known in the art to provide a robot joint with a transducer.  For example, Miyazawa teaches an articulation for a robot (Fig. 1) having an encoder (40,50) and a torque sensor (60).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the articulation of Kawada with a transducer (encoder or torque sensor), as taught by Miyazawa, motivation being to determine the position, speed, or torque of the robot joint.
With respect to claim 2, Kawada teaches the drive includes a dynamo-electric machine (motor) and a converter (18).  
With respect to claim 3, Kawada teaches a gear (18) as a further component.  
With respect to claim 4, Kawada does not teach a brake.  However, it was well known in the art to provide a robot joint with a brake.  For example, Miyazawa teaches an articulation for a robot (Fig. 1) having a brake (30).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to provide the articulation of Kawada with a brake, as taught by Miyazawa, motivation being to better maintain a desired position of the robot arm.
With respect to claims 5-6, Kawada teaches the lines connected to an external sink, wherein the heat exchanger tubes are each designed to release heat into the external heat sink.  
With respect to claim 7, Kawada teaches at least one of the heat exchanger tubes is designed as a heat pipe.  
With respect to claim 8, Kawada teaches the heat exchanger tubes are designed to touch at least one component in order to absorb heat.  
With respect to claim 9, Kawada teaches the components are arranged consecutively in an axial direction.  
Claims 11-19 are rejected in the same manner as claims 1-9 above.

Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658